t c summary opinion united_states tax_court ricky r williams and pamela d williams petitioners v commissioner of internal revenue respondent docket no 8499-11s filed date ricky r williams and pamela d williams pro sese l katrine shelton for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency dated date respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for the tax_year after concessions the issues for decision are whether petitioners may exclude a portion of their income as a parsonage or rental allowance pursuant to sec_107 and whether petitioners are liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and we incorporate the stipulation and the accompanying exhibits by this reference petitioners resided in california when their petition was filed petitioners neither addressed at trial nor provided any evidence to support the deductions claimed on schedule a itemized_deductions and schedule c profit or loss from business that respondent disallowed for tax_year accordingly those amounts are deemed conceded by petitioners see rule b further petitioners neither addressed at trial nor provided any evidence to prove that they did not omit schedule c income and this issue is likewise deemed conceded see id see also 847_f2d_1379 9th cir ricky r williams petitioner is an ordained minister with a master’s in divinity he entered into an employment agreement agreement with the st john missionary baptist church church in date under which he became the church’s permanent pastor under the agreement petitioner received a starting salary of dollar_figure per year the agreement specified that the church would provide petitioner with a dollar_figure housing allowance for six months from the date petitioner signed the agreement that six-month period could be extended with a majority vote of approval of the church’s deacon ministry the agreement was otherwise silent with respect to a housing allowance petitioners timely filed a joint federal_income_tax return for tax_year petitioners reported mrs williams’ income from the young men’s christian association as wages on their return the church paid petitioner as a contract worker consistent with this petitioner reported his income on schedule c petitioners reported dollar_figure in gross_receipts on the schedule c attached to their return and deducted dollar_figure in expenses the notice_of_deficiency determined that petitioners had unreported schedule c gross_receipts or sales of dollar_figure and disallowed the following deductions for lack of substantiation schedule c deductions of dollar_figure for business use of home dollar_figure for supplies and dollar_figure for car and truck expenses and schedule a deductions of dollar_figure for cash contributions the notice_of_deficiency also determined a sec_6662 penalty of dollar_figure on date petitioners filed the petition asserting that they had supporting documentation for the amounts reported on their return at some point petitioners submitted to respondent an amended schedule c which differed from the schedule c filed with their return as follows schedule c income gross_receipts or sales returns and allowances gross_income expense car and truck depreciation legal and professional services supplies travel meals and entertainment original dollar_figure --- big_number original dollar_figure big_number big_number big_number big_number big_number amended dollar_figure big_number big_number amended dollar_figure big_number big_number big_number big_number big_number utilities business use of home other expenses - - big_number big_number --- --- --- big_number the dollar_figure of other expenses on the amended schedule c consists of dollar_figure for direct reimbursement dollar_figure for dry cleaning dollar_figure for equipment purchase dollar_figure for furniture purchase dollar_figure for health care dollar_figure for internet dollar_figure for parking and tolls and dollar_figure for other expenses of postage professional services repairs and maintenance robes and telephone the adjustments in the notice_of_deficiency are based on petitioners’ original schedule c at trial petitioners did not dispute the adjustments in the notice_of_deficiency but instead asserted that the dollar_figure claimed as returns and allowances on the amended schedule c was a parsonage_allowance discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that these determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a i parsonage_allowance compensation_for services is generally included in gross_income sec_61 sec_107 provides that the gross_income of a minister does not include the rental allowance paid to him as part of his compensation to the extent used by him to rent or provide a home and to the extent such allowance does not exceed the fair rental value of the home including furnishings and appurtenances such as a garage plus the cost of utilities as a prerequisite for this exclusion the taxpayer must establish that there was a designation of the rental allowance pursuant to official church action before payment sec_1_107-1 income_tax regs the regulations state in pertinent part the term rental allowance means an amount_paid to a minister to rent or otherwise provide a home if such amount is designated as rental allowance pursuant to official action taken in advance of such payment by the employing church or other qualified_organization when paid after date the designation of an amount as rental allowance may be evidenced in an employment contract in minutes of or in a resolution by a church or other qualified_organization or in its budget or in any other appropriate instrument evidencing such official action the designation referred to in this paragraph is a sufficient designation if it permits a payment or a part thereof to be identified as a payment of rental allowance as distinguished from salary or other remuneration respondent does not contest petitioner’s status as a minister under sec_107 rather respondent argues that the claimed parsonage allowances were not properly designated in accordance with the applicable regulations petitioners bear the burden of proving that the amounts at issue were properly designated as a rental allowance by official church action before payment see rule a the employment agreement that petitioner entered into with the church in date provides that the church would assist petitioner with a dollar_figure per month housing allowance for six months from the date petitioner signed the agreement but does not designate any other amount as a rental allowance petitioner did not assert that the six-month period was extended petitioner provided a purported second employment agreement at trial although the second employment agreement is dated it was signed by petitioner and the church in petitioner asserts that the second agreement was intended to clarify the original employment agreement because the original agreement was a generic- type layout contract between petitioner and the church in which some of the stuff had not been defined the second employment agreement discusses a parsonage_allowance and provides that parsonage_allowance shall include all cost s associated with facilitating a proper living facilities sic for the employee and his family in short these costs shall include but not be limited to monthly rental or mortgage costs gardening cable tv internet service_costs security system maintenance repair s and maintenance utilities etc the original employment agreement does not designate a rental allowance and the second employment agreement was executed in and therefore could not designate a rental allowance before payment in petitioners have therefore not established that the amounts at issue were properly designated as a rental allowance by official church action before payment see sec_1_107-1 income_tax regs accordingly petitioners have not established that petitioner is entitled to a parsonage_allowance see 69_tc_521 41_tc_605 logie v commissioner tcmemo_1998_387 ii accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 and b for an underpayment attributable to a substantial_understatement_of_income_tax with respect to the year in issue sec_6662 and b imposes a penalty equal to of the amount of any underpayment that is due to a substantial_understatement_of_income_tax an individual substantially understates his or her income_tax when the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 respondent has the burden of production with respect to the accuracy-related_penalty see sec_7491 the underpayment_of_tax required to be shown on petitioners’ federal_income_tax return is due to a substantial_understatement_of_income_tax because the understatement exceeds dollar_figure and is greater than of the tax required to be shown on the return see sec_6662 d sec_1_6662-4 income_tax regs respondent’s burden of production under sec_7491 has been satisfied the accuracy-related_penalty is not imposed however with respect to any portion of an underpayment if the taxpayer can establish that he acted with reasonable_cause and in good_faith with respect to such portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs petitioners omitted income from their federal_income_tax return and have not established that they maintained adequate_records of the expenses deducted on the return though petitioner asserted at trial that the return was prepared by a return preparer the return is signed by petitioners and indicates that it was self-prepared we understand that petitioners are not tax experts but we conclude that they did not act with reasonable_cause and in good_faith and that they are liable for the accuracy-related_penalty under sec_6662 for taxable_year to reflect the foregoing decision will be entered for respondent
